Citation Nr: 0813703	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1970 until February 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The veteran elected in his September 2005 substantive appeal 
to have a Travel Board hearing and one was scheduled.  
However, in a November 2005 letter, the veteran's 
representative withdrew the request for a hearing and asked 
that the appeal be forwarded to the Board for immediate 
consideration.  

In August 2006, the veteran submitted evidence pertinent to 
his claim.  This evidence was submitted more than 90 days 
after certification of the veteran's claim to the Board.  See 
38 C.F.R. § 20.1304 (2006).  The veteran's representative 
submitted a letter waiving the right to have this additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for initial review.  The evidence has been made a part 
of the claims file, and, because AOJ review has been waived, 
the Board will consider this evidence in the first instance.  
Id.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a current medical diagnosis of PTSD for 
VA purposes.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  
In this case, a June 2004 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
him of what evidence was necessary to establish entitlement 
to the benefit he claimed and advised the veteran of his and 
VA's respective duties for obtaining evidence.  He was told 
what VA had done to help his claim and also what he could do 
to assist.  In addition, the veteran was informed of where to 
send any other information or evidence and what the evidence 
had to show to establish entitlement.  Notably, neither this 
nor any other letter informed the veteran that a disability 
rating and effective date would be assigned in the event the 
veteran was awarded the benefit sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.  However, as service 
connection is denied in this case, VA's failure to provide 
this notice is not prejudicial to the veteran.  Any questions 
as to the appropriate disability rating or effective date to 
be assigned have therefore been rendered moot, and the 
absence of notice on these two elements of a service 
connection claim does not prejudice the veteran.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA post-service examinations, 
as well as the veteran's statements in support of his appeal.  
The Board, after careful review of the veteran's statements, 
service records, and medical records, has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the veteran was afforded a VA examination, but 
contends that an additional examination is necessary to 
fulfill the VA's duty to assist.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991)(holding that the duty to assist may 
include additional VA examination by a specialist in cases 
which present a complicated disability picture).  The veteran 
asserts that the examination must be conducted by a certified 
specialist who has experience with combat-related PTSD.  In 
addition, the veteran maintains that this case presents a 
complicated disability picture because 'he was confused and 
in denial' during his examinations and 'did not talk to the 
doctor.'  However, a review of this VA examination shows the 
examiner elicited substantial information regarding the 
veteran's medical history and current symptoms and completed 
an objective examination of him.  The findings reported 
appear to be adequate, and there is nothing in the September 
2004 VA examination report that leads the Board to believe 
the examination was less than adequate or that the veteran's 
disability picture is of such complexity as to require 
additional examination.  The Board also notes that the VA 
examination was performed by a clinical psychologist, but 
nothing suggests that the examiner was not competent to 
perform the required examination and testing.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent 
medical evidence" under 38 C.F.R. § 3.159(a)(1)).  The Board 
therefore finds that the examination is adequate and affords 
the results the appropriate probative weight.  The Board is 
thus of the opinion that no reasonable possibility exists 
that an additional examination would aid the veteran in 
substantiating this claim.  See 38 U.S.C.A. § 5103A.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2007).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.; see also 38 U.S.C. 
§ 1154(b) (West 2002).

More specifically, the Court of Veterans Appeals (the Court) 
has articulated a number of considerations that must be 
addressed in claims of service connection for post-traumatic 
stress disorder.  In the case of Zarycki v. Brown, 6 Vet.App. 
91 (1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of post-
traumatic stress disorder.  Regarding combat related service, 
the Court articulated a two-step process of determining 
whether a veteran "engaged in combat with the enemy."  
First, it must be determined through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat.  If the determination with 
respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive after the actual 
occurrence and no further development or corroborative 
evidence will be required.  

Regarding noncombat stressors, the Court has most recently 
held that "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
inservice stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, No. 94-883 (U.S. 
Vet.App. Sept. 12, 1996); Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Additionally, the Court held that 38 C.F.R. 
§ 3.304(f), and M21-1, Part VI, paragraph 7.46(c)(1), allow 
for a more favorable method of demonstrating the existence of 
inservice stressors.  Marcoux v. Brown, No. 95-52 (U.S. 
Vet.App. Aug. 5, 1996).

The veteran argues that he is entitled to service connection 
for post-traumatic stress disorder (PTSD).  Documents of 
record establish that his military awards and decorations 
include the Combat Infantryman Badge.  As such, the veteran's 
reported combat-related stressors are accepted as 
established.  38 C.F.R. § 3.304(f)(1).  However, in this 
case, the record does not reflect that the veteran has a 
current PTSD diagnosis consistent with the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  In September 2001, 
the veteran was treated at a VA Medical Center in St. Louis, 
Missouri.  Those records show that the veteran was evaluated 
by a physician, T.F., who diagnosed the veteran with alcohol 
abuse, rule out PTSD.  See September 2001 Treatment Records.  
In addition, the veteran was afforded a VA examination in 
September 2004.  The examiner found that a diagnosis of PTSD 
was 'not defensible' in this case given the patient's report, 
the spectrum of symptoms that he acknowledges (when DSM IV 
rules are applied), and his score of subclinical significance 
on the Mississippi Scale.  Alternatively, the veteran was 
diagnosed with personality disorder, not otherwise specified, 
with avoidant, schizoid, and paranoid features.  The record 
is absent of any other medical records which diagnose the 
veteran with PTSD.  Therefore, in the absence of any evidence 
to the contrary, the Board must conclude that there has been 
no demonstration by competent clinical evidence of record 
that the veteran has a current PTSD diagnosis. 

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran 
maintains that he suffers from PTSD.  However, as a lay 
person with no demonstrated medical expertise, his opinion 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu, 2 Vet. App. at 494-95.  The 
medical evidence of record does not establish a current 
diagnosis of PTSD.  Therefore, as the evidence of record 
fails to establish that the veteran has PTSD, the Board finds 
that the preponderance of the evidence in this case falls 
against the claimant, making the benefit of the doubt rule 
inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


